Citation Nr: 0114152	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-16 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or other conveyance, or entitlement to financial assistance 
in obtaining special adaptive equipment only.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1984.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in August 1999.  That decision denied the 
veteran's claims of entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  The denial of 
entitlement was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran has disability equivalent to permanent loss of 
use of both feet as the result of a service-connected 
disability.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107a); 
38 U.S.C.A. §§ 3901, 3902 (West 1991); 38 C.F.R. §§ 3.808, 
4.63 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulation

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C.A. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the veteran has service-connected disability that 
results in (i) Loss or permanent loss of use of one or both 
feet...(iv) For adaptive equipment eligibility only, ankylosis 
of one or both knees or one or both hips.  38 U.S.C.A. 3902 
(West 1991); 38 C.F.R. § 3.808 (2000).

Claimants for adaptive equipment must also satisfy the 
additional eligibility criteria of §§ 17.119a through 17.119c 
[sic § 17.155 through 17.159].  38 C.F.R. § 3.808(d) (2000).  
Pursuant to § 17.156(a) (2000), persons eligible for adaptive 
equipment are veterans who are entitled to receive 
compensation for the loss or permanent loss of use of one or 
both feet; or the loss or permanent loss of use of one or 
both hands; or ankylosis of one or both knees, or one of both 
hips if the disability is the result of injury incurred or 
disease contracted in or aggravated by active military, naval 
or air service.

Loss of use of a... foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below ...[the] knee with use of a suitable prosthetic 
application.  The determination will be made on the basis of 
the actual remaining function, whether the acts of ... balance, 
propulsion, etc. ... could be accomplished equally well by an 
amputation stump with prosthesis....  38 C.F.R. § 3.350(a)(2) 
(2000)

The provisions of 38 C.F.R. § 4.63 indicate that loss of use 
of the foot will be held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot.  See 38 C.F.R. § 4.63.


Analysis

The veteran is presently receiving service-connected 
disability compensation for ataxia secondary to cerebral 
atrophy.  His disability is rated 100 percent disabling.

In June 1995 the veteran was examined for remaining function 
in the extremities.  The veteran was noted to use a 
wheelchair and walker because of progressive gait 
instability.  The veteran arrived to the examination in a 
wheelchair.  Motor strength was normal.  Reflexes were +2 1/2 
throughout with +3 in both ankles.  There was no clonus.  
Cerebellar testing revealed both finger-to-nose and heel-to-
shin ataxia.  Gait was abnormal with a wide-based ataxic 
gait.

The veteran's service-connected ataxia secondary to cerebral 
atrophy was last evaluated by VA examination in July 1999.  
The veteran reported that his main problem was with his gait.  
Motor examination revealed 5/5 strength throughout.  Reflexes 
were +3 in the knees, and +2 in the ankles.  Plantar 
responses were flexor.  No clonus was present.  Cerebellar 
testing was abnormal.  He had moderately severe bilateral 
heel-to-shin dystaxia.  His gait was markedly abnormal.  He 
required an assistive device to walk.  He was unable to walk 
without this and would fall.  He walked behind a walker with 
wheels.  He was not able to perform tandem walking and 
Romberg was positive.

The evidence in favor of the veteran's claim reflects that he 
requires the use of a walker in order to walk.  He has severe 
dystaxia from the heel to the shin.  He is not able to tandem 
walk.  The Romberg sign was positive, which indicates that 
has a loss of proprioceptive control(see STEDMAN'S MEDICAL 
DICTIONARY, 26th Edition at page 1619).   

The evidence against the claim is essentially that the 
veteran has no anatomical damage of the lower extremities.  
The VA examination revealed normal muscle strength in the 
lower extremities and there was no atrophy of the muscles.  
Reflexes were normal.  

While the veteran retains some function in his legs, i.e. 
muscle strength and involuntary reflexes, the use of that 
function, particularly with regard to propulsion and balance, 
is essentially lost.  The VA examiner reported that the 
veteran could not walk without assistance and that he was not 
able to perform tandem walking.  Under the 3.350(a)(2) 
definition of loss of use, the evidence is at least in 
equipoise as to whether the remaining function is equivalent 
to loss of use of the feet.  Accordingly, it is the 
conclusion of the Board that the record supports a grant of 
the benefit sought.  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or specially adaptive equipment is granted.



		
V. L. Jordan
Member, Board of Veterans' Appeals


 

